Buchanan, Ch. J.,
delivered the opinion of the court.
A plea in abatement of the writ, is one which shows ground for abating or quashing it, without at the same time denying the right of action itself; and if a plea begins in bar, though it contains matter in abatement, it will be treated as a plea in bar. But this plea is not obnoxious to the objection raised to it, that it begins in bar. It seems to have been literally copied from a plea of the same kind in Wentworth, and although it is headed by the word, “ says that he is in no wise guilty of the trespass aforesaid, as the said Meichel above complains, against him,” yet they are not to be considered and treated as if introduced as a material part of the plea itself, but only by way of informal protestation, which is clearly shown by the next succeeding words, “ for plea says,’^&c- and in Story on Pleading, we find the same plea with the same matter prefixed with this dilference only, that it is set out in the shape of a more formal protestation. And it is not a material objection to the plea, either that it is informal, as *7a protestation, or that the writ is treated as a writ in trespass, when it appears from the declaration to be an action of assumpsit, a protestation being wholly immaterial, and of no avail in the action in which it is used, but intended only to guard the party against being concluded in another action which it has in view. Hence, a repugnant, inconsistent, idle, or superfluous protestation, does not on demurrer vitiate the plea, whatever its faults of form may be. Treating this then, as an informal protestation, wholly immaterial to the action, and not in other respects vitiating the plea, it does not infect it with duplicity, as is supposed by the demurrer.
The. death of one of the parties named as a defendant in the writ, before the impetratiou of it, is not only proper matter of abatement, but sufficiently pleaded, the words “the said,” introduced into the plea, showing William. Reed, the person alleged to be dead, and the person named in the writ, John Reed, to be one and the same. And it is clearly no cause of demurrer, that the plea concludes with the prayer, that the writ may be quashed; it is the only proper conclusion of such a plea in abatement, and is not like the case of a plea in abatement, to the person of the plaintiff or defendant, showing a personal disability in one or the other, to sue or be sued, as that the plaintiff for example, is an alien enemy. Pleas of that character not falling strictly within the definition of pleas in abatement, do not “ pray that the writ may be quashed,” but “if the plaintiff ought to be answered, &c.” But a plea of the character of this, strictly in abatement, showing a ground for quashing the original writ, properly concludes by praying “that the writ may be quashed.”
The demurrers to the pleas, ought, we think, to have been overruled, and for that reason
JUDGMENTS BEVEKSED.